DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the claims filed 07/07/2022.
Claim 1 is pending in the application. Claim 1 is currently amended. Claims 2-5 are cancelled. Claim 1 is hereby examined on the merit.

Claim Objections
Claim 1 is objected to because of the following informalities:  “comprising of components 100 parts” in line 4 should read “comprising components of 100 parts”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that the reconstituted meat composition comprises 100 parts by weight of shredded animal meet, 0.01-10 parts by weight of binder consisting of glycerol, and 0-10 parts by weight of additional plant or animal protein. Examiner does not find the support for the limitation in the original disclosure. Examiner notes that page 3 of the instant specification recites that the reconstituted meat composition consists of 100 parts shredded animal meat, 0.1-20 parts of sodium chloride, 0.01-10 parts of binder consisting of glycerol, 0-10 part of additional plant or animal protein, and up to 5% adjusting, auxiliary and unavoidable accompanying substances of the components. However, such a recitation does not provide sufficient support for the broader limitation that the reconstituted meat composition comprises 100 parts by weight of shredded animal meet, 0.01-10 parts by weight of binder consisting of glycerol, and 0-10 parts by weight of additional plant or animal protein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "drying the combination of reconstituted meat-/ meat” in step e). It is unclear if “the combination of reconstituted meat-/ meat”  means the combination of raw reconstituted meat and raw meat as recited in the preamble, given that  “/” is normally interpreted to indicate “or”. For the purpose of examination, the combination of reconstituted meat-/ meat” is interpreted to mean the combination of the reconstituted meat composition and the slices of meat. Appropriate correction is required.
Claim 1 recites drying the combination to a residual moisture of approximate 10% (degree of moisture) in step e). It is unclear what the percent is bases upon. For the purpose of examination, 10% is interpreted to be weight percent. Appropriate correction is required.
It is further of note that in describing the actions of each steps, applicant is not consistent in using active or passive tense (e.g., "by applying" and "drying" vs. "is provided" and "is cut"). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw US Patent No. 4,927,661 in view of Phelps US Patent Application Publication No. 2009/0068316, hereinafter referred to as Bradshaw and Phelps, respectively.
Regarding claim 1, Bradshaw teaches a method of producing a reconstituted raw piece of meat (e.g., a two-phase meat product comprising a texture imparting phase and a succulence imparting phase, column 2,line 16-24) comprising the steps of:
-cutting a solid piece of meat into slices and arranging the slices so the slices are lying flat (column 2, line 67-6 and 52-53), wherein the thickness of the meat slices are 0.5-6 mm (column 2, line 20-21; column 3, line 24-26); given that the meat slices are aligned and flat and has the thickness as disclosed above, it logically follows that each of the slices provides an individual target surface for a reconstituted meat layer; 
-applying a reconstituted meat composition to the target surface formed by the slices of solid piece meat to form a product that comprises the slices and the reconstituted meat composition (column 4, line 16-20, 32-40);
 -drying the product to form the reconstituted raw piece of meat (column 3, line 50-52);
wherein the reconstituted meat composition comprising 
-shredded animal meat, sodium chloride, water, a binding agent and optional additive including flavoring agent, herbs, spices, coloring agents, etc. (column 4, line 16-20, 32-36; column 4, line 65; column 5, line 2, 48 and 55; column 6, line 6-7 and 11):
Bradshaw discloses that the thickness of the meat slices are 0.5-6 mm (column 2, line 20-21; column 3, line 24-26); In particular, in Example I-III and V, Bradshaw teaches that the thickness of the meat slices is 2-3 mm which has a variation; Bradshaw also teaches in Example IV a thickness of 4 mm which does not have a variation. As such, Bradshaw includes the embodiment teaching a fixed thickness without variation thus rendering the limitation regarding the meat slices having a uniform thickness with ±4% variation obvious.
Additionally, Bradshaw discloses that in the final two-phase meat product the two phases are exhibiting a parallel arrangement (Abstract; column 1, line 49-50; column 2, line 23-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have cut the meat into slices the thickness of which is as uniform as possible such that the two phases could exhibit a parallel arrangement.
Bradshaw teaches drying the combination of reconstituted meat and meat slices but is silent regarding the residual moisture. However, given that Bradshaw teaches that the purpose of drying is to preserve the meat product (column 3, line 52), and that it is well known that the amount of water in a food product affects its shelf life, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the residual water content through drying such that the meat product has desired shelf life. As such, the residual moisture as recited in the claim is merely an obvious variant of the prior art.
Bradshaw teaches that the reconstituted meat comprises a binding agent such as a proteinaceous agent (column 2, line 12-13), but is silent regarding the binder consisting of glycerol. Phelps teaches a method of making a pet food mixture that comprises ground meat, in which 5 parts by weight of glycerol (e.g., glycerine) is added to 54.73 parts meat so as to function as a water binder (e.g., humectant ([0002]; [0019], the meat mixture comprises 54.72% meat and 5% glycerine). Both Bradshaw and Phelps are directed to meat products comprises ground animal meat. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bradshaw by including the ratio of glycerine as disclosed by Phelps so as to suitably retain or preserve/bind moisture in the succulence imparting phase of Bradshaw. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that glycerine is able bind water in a meat product that comprises ground animal meat.
The ratio of meat to glycerol as disclosed by Phelps overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Where the claim requires the presence of glycerol as the “binder”, the water binder glycerol as disclosed by Phelps is considered to meet the claim.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection, applicant argues on page 4 of the Remarks that the skilled artisan would not be motivated to add an additional ingredient to the product of Bradshaw without  a corresponding motivation, given that Bradshaw discloses that it is already achieved to provide the function of reduces water loss and provide their release.
Applicant’s arguments are considered but found unpersuasive. Just because Bradshaw states that the function of a succulence imparting phase is to retain water will not prevent a skilled person to further adding a glycerol to the composition, for the reason that the  Phelps teaches that the function/advantage of glycerol is to preserve/bind water, which is in line with the endeavor of Bradshaw and which is a corresponding motivation/rationale to modify the primary reference Bradshaw. See also MPEP 2144 II, the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In the instant case, modification of Bradshaw with the teaching of Phelps will deliver the advantage of further retaining the water of the product, thus the modification is equipped with a strong rationale.
Applicant argues on page 4 of the Remarks that Bradshaw only mentioned that the product is "stable and suitable for preserving by [...] drying". This implies that the drying may be performed afterwards and therefore renders the product of D1 different to the one of claim 1 of the claimed invention.
Applicant’s arguments are considered but found unpersuasive. It is not clear what applicant meant by stating that the drying in Bradshaw is performed afterword thus will render a different product from the claimed product, given that judging from the instant claim the drying is done after the multi-layered meat is formed, which does not appear to different from Bradshaw.  As enumerated in the office action, the two-phase meat product as disclosed by Bradshaw in view of Phelps is prepared by combining a solid meat slice layer with a reconstituted meat composition layer followed by drying (Bradshaw, column 3, line 50-68 and column 4 line 1-4), which is essentially the same as the process recited in the claim. Applicant appears to argue that in the claimed invention, the combination of raw reconstituted meat and raw meat is instantly dried after its formation, however, the claim is not claimed so.
Applicant argues on page 5 of the Remarks that a skilled artisan would not consider Phelps, since it is not directed to a multi-layered meat and it does not have the distinguishing feature in the amount of binder and drying as discussed on bottom of page 3 of the Remarks.
This argument is piecemeal. While Phelps does not disclose all the features of the present claimed invention, Phelps is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, Rather this reference teaches a certain concept, namely, using glycerol as a water binder or humectant and in combination with the primary reference, discloses the presently claimed invention. The primary reference Bradshaw teaches a multi-layered meat. 
Further, the examiner notes that the distinguishing feature of amount of glycerol as applicant has pointed out is within the teaching of Phelps.
Applicant argues on page 5 of the Remarks that Bradshaw in view of Phelps does not teach all of the distinguished features.
This argument is considered but found persuasive. Whatever the distinguishing features are, they are in the Bradshaw in view of Phelps, for the reason that there is no manipulative difference between the method of the claimed invention and that of Bradshaw as modified by Phelps, thus the finished product as disclosed by the prior art would have had the aforementioned distinguishing features. See In re Best.
Applicant asserts on page 5 of the Remarks that correspondent Australian application has been granted with a similar scope of protection.
Applicant’s assertion is acknowledged. However, the USPTO is not bounded by the decision made by the Australian patent office.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793